Title: Account with John McComb, Junior, [10 February 1803]
From: McComb, John, Jr.,Hamilton, Alexander
To: 



[New York, February 10, 1803]



Dr.
Alexander Hamilton Esquire in acct. with John McComb Junr.
Cr


1802
To amt. for finishing House at Bloomingdale

1801
By Cash receiv’d on Ac⟨ct
– –⟩



 as p Contract
$1875   
July
“ Cash “
⟨–⟩



750 days board as p. agreement 3/
281.25
Sep 18
“ Cash
⟨–⟩



Securing Cellar floor agt. Rats
25.   
Dec. 6th.
“ Cash
⟨–⟩



2 load Stone had by the Carpenters
1.25
1802





Paving the Cool Cellar
10.   
Apl. 24
“ Cash
⟨–⟩



Ash House and 2 Iron doors &c.
14   
  30
“ Cash
⟨–⟩



Cess Pool
30   
July 23d.
“ Cash
⟨–⟩



Rough Casting the foundation
13   

“ 62½ ds. Board
⟨–⟩



Foundation for 8 Peirs
8   

“ Ballance due J McC⟨omb
 –⟩



Foundation for Stoops
8   






Inrichments for Cornice
30   





June 21st.
3 Casks Lime
4.50





  28
2 do Lime
2.75






20 Loads Stone
12.50






24 days Mason work 13/
39.   






26½ ds Laborers do 8/
26.50






1 Cast Iron plate for Stew Holes
7.50






1 Iron bar for Ironing room chimy.
1.   






Freight of the Lime
5.   










6¾ days mason work plasterg.   3/
}


necessary House & flagging


milk House



10.96





Octr. 27
2 casks Lime
3.81





Novm. 5th.
2 do   do
3.25






6½ ds. Mason Setting Grates &c
10.56






6½ ds. Labor
6.50






12 lb. Nails
2.   





1803







Feby. 9th
2 ds Mason taking down the Kitchen range
3.25






Shed and Scaffold plank
20.   






Dolls
2456.83

Dolls
2456.83


New York 10th February 1803
